Vista la moción sobre desestimación que antecede, fundada en la falta de señalamiento de errores por separado de acuerdo con el reglamento, y la constante jurisprudencia de este tribunal; y apareciendo que los apelantes no solamente ban dejado de cumplir con la regla y práctica establecidas en el sentido indicado, sino que tampoco presentan ningún argumento sólido o persuasivo en apoyo de las supuestas cuestiones de derecho planteadas y de la escueta opinión del abogado de los apelantes sobre la materia, — se declara con lugar la referida moción, y, en su consecuencia, se deses-tima la apelación interpuesta.